Citation Nr: 1024169	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder as secondary to service-connected left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder as secondary to service-connected left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder as secondary to service-connected left knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disorder as secondary to service-connected left knee 
disability.

5.  Entitlement to service connection for a low back disorder 
as secondary to service-connected left knee disability.

6.  Entitlement to service connection for a 10 centimeter 
(cm) scar on the right cheek, with a 2 cm angling distal 
branch, as secondary to service-connected left knee 
disability.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a 14 cm scar extending from the right cheek to 
the lateral aspect of the right eyebrow.  

8.  Entitlement to an increased evaluation for residuals, 
left knee injury, postoperative with surgical scar, currently 
evaluated as 30 percent disabling.  

9.  Entitlement to an increased evaluation for left knee 
medial compartment degenerative joint disease (DJD) based on 
range of motion, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witnesses S.K. and G.S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to July 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In August 2009, a hearing was 
held before the undersigned Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The Board's preliminary review of the record reveals that 
while the Veteran was issued a March 2008 statement of the 
case that addressed the issues of entitlement to service 
connection for a 10 cm scar on the right cheek, with a 2 cm 
angling distal branch, as secondary to service-connected left 
knee disability, and entitlement to an initial evaluation in 
excess of 10 percent for a 14 cm scar extending from the 
right cheek to the lateral aspect of the right eyebrow, and 
the April 2008 substantive appeal indicates that the Veteran 
wanted to appeal all of the issues identified in the March 
2008 statement of the case, subsequent actions of the Veteran 
and her representative did not indicate a desire to proceed 
with these matters.  More specifically, in a May 2009 
statement, the Veteran's representative did not identify 
these issues as claims on appeal.  Similarly, at the 
Veteran's hearing before the Board in August 2009, the claims 
were not identified as subjects for current appellate review.  
Therefore, the Board contacted the Veteran and her 
representative in April 2010 for the purpose of clarifying 
whether the Veteran still wished to pursue these claims as 
part of the current appeal.  Having received no response to 
the April 2010 correspondence, the Board finds that these 
claims continue to be subjects for current appellate review.  

The Board has determined that the claims for service 
connection for right knee, right ankle, and left ankle 
disorders as secondary to a service-connected left knee 
disorder should be reopened, but that these and the 
additional claims on appeal now require further development.  
These claims; the claims for service connection for a right 
shoulder disorder, a low back disorder, and a 10 centimeter 
(cm) scar on the right cheek, with a 2 cm angling distal 
branch; the claims for an increased rating for a 14 inch 
facial scar, left knee instability, left knee arthritis, and 
PTSD; and a claim for TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for right knee, right 
ankle, and left ankle disorders as secondary to a service-
connected left knee disorder were denied by a June 2003 
rating decision that was not appealed.  

2.  The evidence submitted since the June 2003 rating 
decision pertinent to the claims for service connection for 
right knee, right ankle, and left ankle disorders as 
secondary to a service-connected left knee disorder was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claims. 


CONCLUSIONS OF LAW

1.  The rating decision of June 2003, which denied claims for 
service connection for right knee, right ankle, and left 
ankle disorders as secondary to a service-connected left knee 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).  

2.  Evidence received since the June 2003 rating decision is 
new and material, and the Veteran's claims for service 
connection for right knee, right ankle, and left ankle 
disorders as secondary to a service-connected left knee 
disorder, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a rating decision in June 2003 
denied service connection for right knee, right ankle, and 
left ankle disorders as secondary to a service-connected left 
knee disorder, and that the Veteran did not file a timely 
notice of disagreement with this decision.  Accordingly, it 
became final when the Veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claims for 
service connection for right knee, right ankle, and left 
ankle disorders as secondary to a service-connected left knee 
disorder may only be reopened if new and material evidence is 
submitted.

In this instance, since the Board finds that the June 2003 
rating decision denied the claims both on the basis that 
there was insufficient evidence of current disability and 
insufficient evidence linking any such disability to the 
Veteran's service or service-connected left knee disorder, 
the Board finds that new and material evidence would consist 
of medical evidence that demonstrates a current disability of 
the right knee, right ankle, and left ankle, and/or a link 
between such disability and service or service-connected 
disability.  

In this regard, additional evidence received since the June 
2003 rating decision includes the Veteran's testimony in 
August 2009 with respect to an injury to her right ankle in 
the fall of 2003, and her left foot/ankle in the fall of 
2006, and private and VA examination/treatment records 
documenting a VA diagnosis of bilateral anterior cruciate 
ligament (ACL) and patella laxity in November 2004, and VA 
diagnosis of residuals of left foot traumatic wounds and 
right ankle fracture in January 2007.  

In this case, since the June 2003 rating decision denied the 
claims at least in part on the basis that there was no 
indication of any current disability associated with the 
Veteran's right knee, right ankle, and left ankle, the Board 
finds that the above-noted evidence of subsequent falls and 
right patella laxity, traumatic wounds to the left foot, and 
right ankle fracture would warrant the reopening of the 
claims, as such evidence was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant, and raises a 
reasonably possibility of substantiating the claims.  
Therefore, the Board concludes that the claims for service 
connection for right knee, right ankle, and left ankle 
disorders as secondary to a service-connected left knee 
disorder, are reopened.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for right knee, right ankle, and left 
ankle disorders are reopened.  


REMAND

Having determined that the Veteran's testimony and additional 
treatment records warrant the reopening of her claims for 
service connection for right knee, right ankle, and left 
ankle disorders, the Board's review of the January 2007 VA 
joints examiner's opinions regarding a possible association 
between these disorders, right shoulder disability, and low 
back disability, and the Veteran's left knee disorder reveals 
that they are lacking in several important respects.  First, 
the examiner concludes that he can not offer an opinion as to 
etiology without resorting to mere speculation.  As such, the 
Board finds that this VA examination report is flawed and 
inadequate for adjudication purposes.  Service connection may 
not be granted based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In addition, the Board's review of 
the examiner's comments further discloses that he did not 
consider whether any current disability of the right knee, 
right ankle, left ankle, right shoulder, and/or low back was 
aggravated by the Veteran's service-connected left knee 
disorders of residuals, left knee injury, postoperative with 
surgical scar, and medial compartment DJD based on range of 
motion pursuant to 38 C.F.R. § 3.310(a) (2009).  
Consequently, the Board finds that the Veteran should be 
afforded a new examination and opinions as to whether any 
current disability of the right knee, left ankle, right 
ankle, right shoulder, and low back is related to falls 
caused by the Veteran's left knee disability in 2003, 2006, 
or on other occasions, and/or is the result of aggravation by 
service-connected left knee disability.  38 C.F.R. 
§§ 3.310(a) and (b) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, the Board's review of records from the Veteran's 
Social Security Administration (SSA) disability claim reveals 
that there may be additional records that have not yet been 
obtained by VA.  First, the Veteran's testimony in August 
2007 that SSA had been making an effort to find her 
employment implies that there may have been additional 
actions taken by this agency since the last SSA determination 
in July 2005 for which additional relevant documentation may 
exist.  The fact that there may be additional SSA records is 
further evidenced by the RO's continued efforts to obtain SSA 
records directly from the SSA in May 2007.  Therefore, the 
Board finds that this case must additionally be remanded so 
that an effort can be made to obtain any additional SSA 
records for the Veteran, dated since July 2005.  

As the case must be remanded for the foregoing reasons, any 
recent VA treatment records should be obtained and the 
Veteran should be scheduled for current VA examinations to 
assess her PTSD, facial scar, and left knee disorder.  A copy 
of the emergency room records from October 12, 2005 should 
also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain a copy 
of all records associated with the 
Veteran's emergency room treatment at 
the Gainesville VA Medical Center on 
October 12, 2005.  

2.  Make arrangement to obtain a copy 
of the Veteran's treatment records from 
the Gainesville VA Medical Center, 
dated from March 2009 forward.  

3.  The SSA should again be contacted 
and requested to provide a copy of all 
decisions awarding benefits to the 
Veteran since July 2005, in addition to 
a complete copy of all supporting 
medical and other documentation that 
was utilized in rendering the 
decisions.  

4.  Thereafter, schedule the Veteran 
for VA orthopedic and scar 
examination(s).  The Veteran's claims 
file and a copy of this remand should 
be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination(s).  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any disorder of the right 
knee, left ankle, right ankle, right 
shoulder, and/or low back was caused by 
the Veteran's service-connected left 
knee disorder, to include as a result 
of falls caused by the Veteran's left 
knee disability in 2003, 2006, or on 
other occasions.

If the answer to the above question is 
negative, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any disorder of 
the right knee, left ankle, right 
ankle, right shoulder, and/or low back 
was aggravated beyond its normal 
progress as a result of the Veteran's 
service-connected left knee disorder.

With respect to the Veteran's left knee 
disorder, the examiner should report 
the range of motion measurements for 
the left knee, in degrees.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination 
on movement should be noted, and 
whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if 
so, to what extent.

The examiner should describe, in 
detail, the scar on the Veteran's face 
- the 14 cm scar extending from the 
right cheek to the lateral aspect of 
the right eyebrow.

The examiner(s) is requested to express 
a medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (left knee disability, 
PTSD, and 14 cm scar extending from the 
right cheek to the lateral aspect of 
the right eyebrow), as opposed to any 
nonservice-connected disabilities and 
advancing age.  Do the Veteran's 
service-connected disabilities render 
her unable to secure or follow a 
substantially gainful occupation?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder should be provided to the 
examiner for review.  All indicated 
tests, studies and interviews should be 
conducted.

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
her service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the 
effect, if any, of the Veteran's PTSD 
on her social and industrial 
adaptability.  The examiner should 
assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

7.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


